DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 2013/0144531) in view of Sitarski (US 2008/0133299). 

	Per claim 1, Johnston teaches an apparatus comprising: 
an optimizer to generate a first workflow to be executed by a first user during a well test at a well (0028-0029 and 0034 teaches generating a well plan/workflow to be executed by the user during the operation on the well); 
[a workflow adjuster to] selectively adjust at least one of the first workflow to generate a first adjusted workflow or a second workflow to generate a second adjusted workflow based on a notice indicative of an unplanned event at the well, the second workflow to be associated with a second user or a well test device (0039, 0089, 0102, 0103 teaches uncertainties arising from the sensors while operation/testing on the well is happening, updating/adjusting the original well plan/workflow with an updated workflow and sending it to RTMW 100 that is associated with the well and for the user to see on the display and adjust the workaround accordingly); and 
a communicator to transmit one or more of the first adjusted workflow to a user device or the second adjusted workflow to a user device or the well test device during the well test (0036 and 0103 teaches transmitting the updated/adjusted plan/workflow to the RTMW which is part of the well test device and for the user to see the updated plan).  
	But, Johnston doesn’t explicitly teach the term workflow adjuster. As mentioned above, Johnstons’ method of updating the plan/workflow task for the users based on the newly sensed data can be interpreted as a workflow adjuster. To further clarify, examiner will bring in Sitarski to teach that adjusting a workflow task in case of a failure/unplanned event is well-known in the art. Sitarski teaches a solution logic to provide a response operating plan that solves an EPS model on a going forward basis with respect to a set of solution criteria in light of an unplanned event, where solving the EPS model includes optimizing the response operating plan with respect to one or more members of the set of solution criteria and providing a planned response (optimal response) to a change caused by the unplanned/failure event (see claim 14, paragraph 0021, 0041 and 0052). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Johnston to use the known method of Sitarski to provide an optimal response in the event of unplanned events happening to a workflow. The rationale would be to timely response to unplanned event and save time and also to minimize cost by correcting the unplanned/failed event onsite. 

	Per claim 6, Johnston in view of Sitarski teaches wherein the workflow adjuster is to receive the notice from at least one of the user device or the well test device (see paragraph 0103 and Fig.1 of Johnston that teaches processor/adjuster 102 of RTMW device 100 is in communication with sensors underground and can send/receive notices. Also see paragraph 0072 of Sitarski that teaches considering displaying a portion of the response operating plan on a display medium and providing the response operating plan to a user or other systems).  

	Per claim 7, Johnston in view of Sitarski teaches including a feedback analyzer, the feedback analyzer to: analyze the adjustment to the at least one of the first workflow or the second workflow; and update a workflow adjustment rule based on the analysis, the workflow adjuster to adjust a third workflow based on the updated workflow adjustment rule (Johnston in paragraph 0027, claim 1 and paragraph 0039 teaches providing nearly instantaneous visual feedback in the form of a single unified GUI, updating the uncertainty assessments of the drilling operation in connection with the generated updated drilling information, and integrating both subsurface data and surface metadata to provide a complete and visual understanding of a wellbore. Also, see Sitarksi’s paragraph 0021 and claim 14 that teaches representing an entity attribute modification rule to be applied to an entity identified by an unplanned event identifier wherein the unplanned event may cause an enterprise plan to be updated to reflect the impact of the event using a record, a data structure, and a set of rules. 

	Per claim 8, 14 and 20, Johnston in view of Sitarski teaches a task allocator to generate a task allocation scenario for the first user, the optimizer to generate the first workflow based on the task allocation scenario (Sitarski in claim 13 and paragraph 0031 teaches a set of event data describes a set of unplanned events to be applied to a model as an unplanned event scenario and unplanned event representations can be combined together to form a scenario. Also see rejection of claim 2-4).  

	Per claim 9, see rejection of claim 1. 
	Per claim 15, see rejection of claim 1 and for non-transitory computer readable storage medium comprising instructions that, when executed, cause a machine (see paragraph 0028, and claim 14 of Johnston). 

Claims 2-5, 10-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston and Sitarski as applied to claim 1 above, and further in view of Levine et al (US 7283971).

Per claim 2 and 3, Johnston in view of Sitarski does not explicitly teach wherein the workflow adjuster is to selectively adjust the first workflow or the second workflow based on respective availabilities of the first user or the second user and based on respective training levels of the first user or the second user.
	However, in an analogous art, Levine teaches managing mobile workers based on their capabilities (abstract). Levine further teaches the workflow adjuster is to selectively adjust the first workflow or the second workflow based on respective availabilities of the first user or the second user and based on respective training levels of the first user or the second user (col. 1, lines 55-67, Fig. 2-3 and accompanying paragraphs teaches fixing a workflow task for each individual worker based on their availability and skill level required to get the task done). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use Levine’s method of adjusting/fixing workflow task based on the required availability and skill level of each individual. The rationale would be to make sure the user is capable of getting the task done and by minimizing waste of time and resources.

	Per claim 4 and 5, Johnston in view of Sitarksi in above rejections already teaches updating task in a well test. Levine further teaches a first task to be performed by the first user during the well test and the workflow adjuster is to adjust the first workflow by adding a second task to the first workflow and, wherein the first workflow includes a third task, the workflow adjust to further adjust the first workflow by removing the third task from the first workflow based on the adding of the second task to the first workflow (col. 16, lines 47-65 teaches adding and removing task to an individual’s workflow is well-known in the art).  

	Per claim 10 and 16, see rejection of claim 2-3 above. 
	Per claim 11 and 17, see rejection of claim 2-3 above. 
	Per claim 12 and 18, see rejection of claim 4-5 above. 
	Per claim 13 and 19, see rejection of claim 4-5 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al (US 2010/0324948), Fig. 2, managing event timelines. 
Namboothiri et al (US 2018/0107965) allocating field engineers for maintenance, see paragraph 0023 and 0039 for assigning task to users based on their schedule and experience level. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685